Shannon Ewing appeals from a judgment of a single justice of this court denying his petition for relief under G. L. c. 211, § 3. We affirm.
Ewing was convicted of murder in the second degree, and his conviction was affirmed. Commonwealth v. Ewing, 30 Mass. App. Ct. 285 (1991). He has since filed two motions for a new trial, both of which were denied. His appeal from the denial of the first motion was dismissed for failure to file a timely brief. The denial of the second motion was affirmed in an unpublished memorandum and order, and we denied further appellate review. Commonwealth v. Ewing, 63 Mass. App. Ct. 1111, S.C., 445 Mass. 1107 (2005), cert. denied, 126 S. Ct. 1440 (2006). Ewing then filed his petition to the single justice, in which he asked that the motion judge be ordered to grant the second motion.
The case is before us pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001), which requires Ewing to “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” He has not done so. Review of the denial of a motion for a new trial can readily be, and in this case was, obtained in the ordinary appellate process. Mass. R. Crim. P. 30 (c) (8), as appearing in 435 Mass. 1501 (2001). “Our general superintendence power under G. L. c. 211, § 3, is extraordinary and to be exercised sparingly, not as a substitute for the normal appellate process or merely to provide an additional layer of appellate review after the normal process has run its course.” Cepulonis v. Commonwealth, 446 Mass. 1014, 1014 (2006), quoting Votta v. Police Dep’t of Billerica, 444 Mass. 1001, 1001 (2005). The single justice neither abused his discretion nor committed any other error of law.

Judgment affirmed.